ORDER
PER CURIAM.
Daniel Challstrom appeals his conviction for unlawful use of a weapon, section 571.030. He presents three points on appeal. First, he claims the trial court abused its discretion in excluding a serologist’s testimony and report at trial. Second, he claims the trial court erred in overruling his motion for judgment of acquittal and in sentencing him for unlawful use of a weapon. Finally, he claims the trial court abused its discretion in admitting certain photographs into evidence at trial. Mr. Challstrom’s points are denied, and the judgment of conviction is affirmed. Rule 30.25.